Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 12/29/2020.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP2004272375A) in view of Govindappa et al. (US2018/0257683 A1).
As per claim 1, Hashimoto discloses: a method comprising:
generating a digital twin of a vehicle associated with an identifier for the vehicle, the digital twin describing a hardware design and a software design of the vehicle (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "target vehicle, Model vehicle data saved for future comparisons with the vehicle, failure model creation process");
(See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "target vehicle, Model vehicle data saved for future comparisons with the vehicle, Failure prediction sever [101] and Information center [100]");
updating the digital twin of the vehicle based on the digital data describing the vehicle so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "target vehicle, Model vehicle data saved for future comparisons with the vehicle, Failure prediction server & Information center");
executing a simulation based on the digital twin and the one or more historical journeys of the vehicle (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12"creation means for creating a failure model and saved failed vehicle data, failure model creation process");
estimating that a component of the vehicle will fail at a future time based on the simulation (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12"Failure Prediction means for predicting failures using various stored data, failure occurrence probability"); and
scheduling a reservation to repair the component before the future time so that the component does not fail in the real-world (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12"Management means for managing the urgency of failures, recommends service based on urgency of a predicted failure").
Hashimoto discloses the invention as detailed above. 
However, Hashimoto does not appear to explicitly disclose receiving digital data recorded by a sensor and describing the vehicle as it exists in a real- world and one or more historical journeys of the vehicle in the real-world. 
Nevertheless, Govindappa—who is in the same field of endeavor—discloses receiving digital data recorded by a sensor and describing the vehicle as it exists in a real- world and one or more (see Govindappa at least fig. 1- 6 and in particular fig. 1-5 and par. 16-23).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Govindappa’s vehicle subsystem control system with those of Hashimoto’s failure prediction system in order to form a more robust and dynamic prediction system (i.e., by utilizing user specific data—historical routes—to make more accurate and precise failure predictions). 
Motivation for combining Hashimoto with Govindappa not only comes from knowledge well known in the art but also from Hashimoto (see at least par. 50-57) and Govindappa (see at least par. 2- 8). 
Both Hashimoto and Govindappa disclose claim 2: wherein the digital data describes a state of a set of components of the vehicle (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, body system [210]" and see Govindappa at least fig. 1-5 and par. 16-23).
	One of ordinary skill in the art would have been motivated to combine Hashimoto with Govindappa, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Hashimoto and Govindappa disclose claim 3: wherein the component is selected from a group that consists of: an engine; a brake; a brake line; a fuel injector; a fuel line; a power steering unit; a transmission; a tire; a filter; a vehicle fluid; a brake pad; a brake rotor; a sensor; an onboard vehicle computer; a windshield; a battery; a windshield wiper; a windshield; an alternator; a spark plug; a sparkplug Page 76 of 81 Burbage Law Dkt. No. T1834.10225US01ITCUS-PT-0306 TSN 2017-09713US00 wire; a battery wire; a distributor cap; a vehicle body panel; a infotainment system component; and a powertrain component (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, body system [210]" and see Govindappa at least fig. 1-5 and par. 16-23).

Both Hashimoto and Govindappa disclose claim 4:  further comprising displaying a visualization of the component that is estimated to fail at the future time (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, body system [210]" and see Govindappa at least fig. 1-5 and par. 16-23).
	One of ordinary skill in the art would have been motivated to combine Hashimoto with Govindappa, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Hashimoto and Govindappa disclose claim 5: wherein the sensor is not an element of the vehicle, and wherein the onboard data includes one or more advanced driver assistance systems (ADAS) that generate digital data describing an accident that occurred with the vehicle (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, body system [210]" and see Govindappa at least fig. 1-5 and par. 16-23).
	One of ordinary skill in the art would have been motivated to combine Hashimoto with Govindappa, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Hashimoto and Govindappa disclose claim 6: wherein the vehicle is an autonomous vehicle (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, body system [210]" and see Govindappa at least fig. 1-5 and par. 16-23).

Both Hashimoto and Govindappa disclose claim 7: wherein multiple instances of the digital data are received over time as part of a feedback loop and the digital twin is recursively updated based on the digital data received in the feedback loop (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, body system [210]" and see Govindappa at least fig. 1-5 and par. 16-23).
	One of ordinary skill in the art would have been motivated to combine Hashimoto with Govindappa, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Hashimoto and Govindappa disclose claim 8: further comprising executing additional simulations responsive to receiving additional instances of digital data from the feedback loop (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, body system [210]" and see Govindappa at least fig. 1-5 and par. 16-23).
	One of ordinary skill in the art would have been motivated to combine Hashimoto with Govindappa, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Hashimoto and Govindappa disclose claim 9: A system comprising: a non-transitory memory storing digital data recorded by a sensor and describing a vehicle as it exists in a real-world and one or more historical journeys of the vehicle in the real-world; and a processor that is communicatively coupled to the non-transitory memory, wherein the non-transitory memory stores computer code which, when executed by the processor, causes the processor to: generate a digital twin of a vehicle associated with an identifier for the vehicle, the digital twin describing a hardware design and a software design of the vehicle; update the digital twin of the vehicle based on the digital data describing the vehicle so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; Page 3 of 10execute a simulation based on the digital twin and the one or more historical journeys of the vehicle; (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, failure model creation process, Failure prediction Server and Information center" and see Govindappa at least fig. 1-5 and par. 16-23).
	One of ordinary skill in the art would have been motivated to combine Hashimoto with Govindappa, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
Both Hashimoto and Govindappa disclose claim 16: A computer program product comprising a non-transitory memory storing computer-executable code that, when executed by a processor, causes the processor to: generate a digital twin of a vehicle associated with an identifier for the vehicle, the digital twin describing a hardware design and a software design of the vehicle; receive digital data recorded by a sensor and describing the vehicle as it exists in a real- world and one or more historical journeys of the vehicle in the real-world; update the digital twin of the vehicle based on the digital data describing the vehicle so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; execute a simulation based on the digital twin and the one or more historical journeys of the vehicle; estimate that a component of the vehicle will fail at a future time based on the simulation; and schedule a reservation to repair the component before the future time so that the component does not fail in the real-world (See Hashimoto at least Means for Solving the Problems & Fig. 1-3 & 10 -12 "constantly receiving accumulated information from various control units and sensors on the vehicle, failure model creation process, Failure prediction Server and Information center" and see Govindappa at least fig. 1-5 and par. 16-23).
	One of ordinary skill in the art would have been motivated to combine Hashimoto with Govindappa, in the instant claim, for the same reasoning and rationale as presented above with respect to claim 1. 
As per claims 10- 15 & 17-20 they all list the same elements as those detailed in claims 2- 8 above and are therefore rejected for the same reasoning and rationale as presented above with respect to claims 2- 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached from 9:00am-9:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663


	
	
/MACEEH ANWARI/Primary Examiner, Art Unit 3663